256 F.2d 888
103 U.S.App.D.C. 174
In re Robert McKinley WILLIAMS, Appellant.
No. 14134.
United States Court of Appeals District of Columbia circuit.
Argued May 22, 1958.Decided May 29, 1958, Petition for Rehearing Denied June 25, 1958.

Mr. Henry Lincoln Johnson, Jr., Washington, D.C., for appellant.
Mr. Edmund L. Jones, Washington, D.C., with whom Messrs. Francis W. Hill and Roger Robb, Washington, D.C., were on the brief, for Committee on Admissions and Grievances of the United States District Court.
Before EDGERTON, Chief Judge, and PRETTYMAN and DANAHER, Circuit judges.
PER CURIAM.


1
Appellant, a member of the bar of the District Court, was convicted of forgery, given a suspended sentence, and placed on probation.  The present appeal is from an order of the District Court, 158 F. Supp. 279, disbarring him.  We find no error.


2
Affirmed.